UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                         MULLIGAN, HERRING, and BURTON
                             Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
                            Captain TYLER F. HO
                         United States Army, Appellant

                                  ARMY 20140068

                      Headquarters, III Corps and Fort Hood
                         Gregory A. Gross, Military Judge
           Colonel Richard W. Rousseau, Staff Judge Advocate (pretrial)
              Colonel Ian G. Corey, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major Christopher D.
Coleman, JA: Captain Patrick J. Scudieri, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie, III,
JA; Major Daniel D. Derner, JA; Captain Christopher A. Clausen, JA (on brief).


                                     22 June 2016

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of forty-eight specifications of indecent recording, nine
specifications of indecent viewing, and two specifications of conduct unbecoming an
officer and gentlemen, in violation of Articles 120c and 133 Uniform Code of
Military Justice, 10 U.S.C. §§ 920c, 933 (2012) [hereinafter UCMJ]. The military
judge sentenced appellant to a dismissal, seven years confinement, and total
forfeiture of all pay and allowances. The convening authority approved the findings
and sentence as adjudged.
HO-ARMY 20140068

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises four assignments of error, two of which require discussion and relief. 1
Appellant alleges the military judge committed error by not finding Specification 1
of Charge III, alleging conduct unbecoming an officer, multiplicious with numerous
specifications of Charge I, alleging indecent recording. We find that these
specifications constitute an unreasonable multiplication of charges for findings and
grant appropriate relief in our decretal paragraph. 2 Appellant also asks this court to
provide appropriate relief to remedy the dilatory post-trial processing of his case.
We agree that relief is appropriate in this case and reduce the approved sentence to
confinement by thirty days in our decretal paragraph.

                                   BACKGROUND

       In October 2012, appellant’s unit deployed to Fort Irwin, California, for a
training rotation. On divers occasions between 15 October and 17 October 2012, the
appellant placed a cell phone set to record in the female latrine/shower building. He
accomplished this by dressing as a female and carrying a canvas hygiene bag into the
female shower. He then placed a cell phone with the camera pointed toward the
showers in the side mesh pocket of the bag. In this way, the cell phone was able to
record females as they were using the shower facilities. During one of his trips to
the shower to check on the phone, several female soldiers discovered appellant. The
military police were called and the appellant’s phone was seized. Forensic
examination of the phone revealed thirteen video files containing videos of fifty-four
females in the shower.

       The military judge found appellant guilty of Specification 1 of Charge III, in
violation of Article 133, UCMJ, which alleged:

             In that [appellant], did, at or near Fort Irwin, California,
             on divers occasions between on or about 15 October 2012
             and on or about 17 October 2012, videotape, film, and
             record with a cellular phone the private area of [CW2 SC],
             [SGT DW] and [PFC CC] and unknown females, without



1
 The matters personally raised by appellant pursuant to United States v. Grostefon,
12 M.J. 431 (C.M.A. 1982), are without merit.
2
  Although appellant argues for a finding of multiplicity, we decline to hold the
convictions multiplicious as the specifications in question do not run afoul of the
elements test in Blockburger v. United States, 284 U.S. 299 (1932) and United States
v. Teeters, 37 M.J. 370 (C.M.A. 1993); see also United States v. Frelix-Vann, 55
M.J. 329 (C.A.A.F. 2001) and United States v. Campbell, 71 M.J. 19 (C.A.A.F.
2012).
                                           2
HO-ARMY 20140068

             their consent, and under the circumstances these acts
             constitute conduct unbecoming an officer and gentleman.

The military judge additionally found appellant guilty of numerous indecent
recording specifications of Charge I in violation of Article 120c, UCMJ, including
Specifications 1 through 3 which alleged indecent recording of CW2 SC, SGT DW
and PFC CC.

       Specification 1 of Charge III and the numerous indecent recording
specifications of Charge I were based upon the same acts by appellant. Immediately
after announcing findings, the military judge announced, “I will consider
Specification 1 of Charge III as multiplicious for sentencing with Specifications 1
through 3 of Charge I.” 3

                     A. Unreasonable Multiplication of Charges

       “What is substantially one transaction should not be made the basis for an
unreasonable multiplication of charges against one person.” Rule for Courts-Martial
[hereinafter R.C.M.] 307(c)(4). The prohibition against unreasonable multiplication
of charges “addresses those features of military law that increase the potential for
overreaching in the exercise of prosecutorial discretion.” United States v. Campbell,
71 M.J. 19, 23 (C.A.A.F. 2011) (quoting United States v. Quiroz, 55 M.J. 334, 337
(C.A.A.F. 2001).

        Applying the factors set forth by our superior court in Quiroz, we conclude
that appellant’s convictions for both Specification 1 of Charge III, conduct
unbecoming, and the Specifications of Charge I, indecent recording, represent an
unreasonable multiplication of charges as applied to findings. Appellant objected to
these charges as an unreasonable multiplication of charges for purposes of findings
at trial. As to the second factor, each specification under the respective charge is
aimed at the same criminal act—indecent recording of persons without their consent.
Third, standing convicted of two separate offenses for one criminal act exaggerates
appellant’s criminality. An “unauthorized conviction has ‘potential adverse
consequences that may not be ignored,’ and constitutes unauthorized punishment in
and of itself.” United States v. Savage, 50 M.J. 244, 245 (C.A.A.F. 1999) (quoting
Ball v. United States, 470 U.S. 856, 865 (1985)). Fourth, a conviction for both of
these specifications did not increase appellant’s punitive exposure because the
military judge merged the offenses for sentencing purposes. Finally, we find no
evidence of prosecutorial overreaching, given the facts admitted at appellant’s court-
martial could support a finding of guilty to all of the specifications.



3
 See Campbell, 71 M.J. at 23, for the discussion that “there is only one form of
multiplicity.”
                                          3
HO-ARMY 20140068

                                  B. Post-Trial Delay

       The convening authority took action 360 days after the conclusion of
appellant’s court-martial. Of that delay, 356 days are attributable to the
government. The record in this case consists of seven volumes, and the trial
transcript is 368 pages. Although we find no due process violation in the post-trial
processing of appellant’s case, we must still review the appropriateness of the
sentence in light of the unjustified dilatory post-trial processing. UCMJ art. 66(c);
United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article
66(c), UCMJ, service courts are] required to determine what findings and sentence
‘should be approved,’ based on all the facts and circumstances reflected in the
record, including the unexplained and unreasonable post-trial delay.”). See
generally United States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United
States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim. App. 2010); United States v.
Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

       The government has not provided any explanation for the lengthy post-trial
delay in processing this case. The delay between announcement of sentence and
action is simply too long, and could “adversely affect the public’s perception of the
fairness and integrity of military justice system . . . .” Ney, 68 M.J. at 617. Thus,
we find relief is appropriate under the facts of this case.

                                   CONCLUSION

       The finding of guilty as to Specification 1 of Charge III is set aside and that
specification is DISMISSED. The remaining findings of guilty are AFFIRMED.

       We are able to reassess the sentence on the basis of the errors noted and do so
after conducting a thorough analysis of the totality of circumstances presented by
appellant’s case and in accordance with the principles articulated by our superior
court in United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United States v.
Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013). In evaluating the Winckelmann
factors, we first find no change in the penalty landscape that might cause us pause in
reassessing appellant’s sentence, as the potential maximum sentence remains the
same since the military judge treated both specifications as one for sentencing.
Second, we note appellant elected to be tried by a military judge sitting alone, so we
are confident the sentence would not have changed had Specification 1 of Charge III
and the several specifications of Charge I been merged at trial. Third, we find the
remaining offenses capture the gravamen of appellant’s criminal conduct which,
ultimately, stemmed from the same acts. Finally, based on our experience as judges
on this court, we are familiar with the remaining offenses so that we may reliably
determine what sentence would have been imposed at trial.




                                           4
HO-ARMY 20140068

       Having conducted this reassessment and considering the dilatory post-trial
processing, we AFFIRM only so much of the sentence as provides for a forfeiture of
all pay and allowances, confinement for six years and eleven months, and dismissal
from the service. All rights, privileges, and property, of which appellant has been
deprived by virtue of that portion of findings and sentence set aside by this decision,
are ordered restored. See UCMJ arts. 58a(b), 58b(c), and 75(a).

                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                       Clerk of Court
                                       Clerk of Court




                                           5